Title: To Thomas Jefferson from Thomas Rodney, 14 May 1804
From: Rodney, Thomas
To: Jefferson, Thomas


          
            Dear President 
            Washington Misisipi Territory May 14th 1804.
          
          In respect to the Land business here, I will not Trouble you with any details, as I presume this is done by the Register in his Communications to the Secretary of the Treasury as often as necessary, but I will Just Mention that it is progressing as fast as can be expected Considering the number of Claims and Nature of the business—Had not the Time for bringing in Claims been extended, we expected to have made our report Early Enough to be laid before the next Session of Congress, but this can hardly now be expected—Yet the Legislature seems to have forgot to Extend the Time of making that report althou they have Extended the Time of bringing in claims untill the last day of November next, and the primary Law requires our Report the next day which will be impossible for the Board to Comply with—but this may be remedied at the next Session—The Board notwithstanding the Latitude of adjournment allowed them will pursue the business constantly and expedite it as soon as possible—
          
          Several reports have been propagated from time to time among the Claimants tending to Agitate them with unnecessary apprehensions about their Titles, but on being better informed they have now become quite Tranquil, and wait with confidence the Dicisions of the Board.
          The Commissioners Considering, rectitude of Conduct, the Best means of Obtaining the Confidence and respect of the People, as well in, and Towards, the General Government, as well as in, and Towards, the Board, have thought it their duty to hold themselves impartial, and to Treat all the Inhabitants of the Territory, with due respect & politeness; and they have had the pleasure of seeing hitherto the good Effects of this conduct, and of hearing from many of them That an Unusual degree of Moderation, and social intercourse has prevail’d among the people since their arrival, and a More Chearful Acquiescence in the Measures of the General Government, by those who were heretofore considered as Adverse to the Present Administration.
          Having observed in some of the Federal papers an Attempt to ridicule some Accounts that had been given by you of a Salt Mountain in Louisiana, I beg leave to Communicate to you what I was lately told by a Mr. Bullen of this Territory. He says that while he was a young man, about fifteen years ago, he went with his Father, who was a great Hunter, up the Red-river—That after going up it about seven hundred miles They came to where it passes Over, and partly through, the South End of a ridge of high Mountain, Which they were informed by the Indians, runs a great way Northward, and in some places was very high, and which the Indians called the back-bone of the world—That in passing over the first part of the Mountain, the River falls about fifty feet, and then Cuts through the remainder, where the Gap rises in pretty high bluffs on Each side, all of pure Rock Salt—That he frequently, with his Ax, knocked Off great blocks of Salt, from the Mountain, that would have Made a hundred bushels, to see them fall in the River—That the bed of the River at this place, is all a bed of Salt—That large Rocks of it grow up in the Middle of the River, in the form of Loves of Sugar—That he has several times knocked off the tops of them, that were above the water, and that they would soon grow up again. That all the neighbouring Tribes of Indians got Salt at that place; and that there is a general Law among them, even in war time, that no one shall be Mollested within Twelve Miles of that place—That the Water of the Red-river below that place, for some distance, is Salter than Sea Water; That below the Mountain the River desends through a plain of high Level Land, a great way, Which Land is all of a very red soil like Paint, and very rich—It is well known here that the Water of the Red-river is too Salt or brackish to drink quite down to where it falls into the Misisipi—Bullen says further That he and his Father Encamped near the Salt bed afsd. near three years & hunted often beyond said ridge of Mountain among a small Tribe of Indians called the Kenistinex Indians who were remarkably large in Statuture, and strong and dextrious so That One of them Could Shoot an arrow through the Largest Buffollo—Which his father could not do, tho’ a Strong Man—That the Oas-Arkes Indians, Extend from the Misisipi to the Ridge of Mountain afsd. and say they can raise 25,000 warriors—This however seems to be an exageration, Tho’ it is generally said They are pretty numerous, Yet Other accounts do not make them thus formidable, and Bullen says they were beaten in a war with the Kenistinex Indians, while he was in that part of the Country.
          Since I heard Bullens Story I mentioned it to Mr. William Dunbar of this Territory, who says he knows Bullen, but never heard his Story before, but that he has had information of the Salt Mountain afsd. from So Many Hunters, that he has no doubts of its existence, and added what he had heard respecting it in other parts of the ridge beyonnd the heads of the Washataw, & Arkisaw, Rivers—
          I have also been informed of Two young men Surveyors now in West Florida who have Travelled on the west side of the Misisipi, One of the Name of Fenton, the other named Lewes—The late Judge Lewes Told me he had Talked with Fenton—and was informed by him that he Crossed the Misouiri and Travelled on Westward and saw no Indians after passing the Misouiri—He went on till he Crossed the Mountain before mentioned, and saw in the Wilderness the ruins of a very large Castle or Fortification, The foundation of which was brick, That it was Overgrown with wood and large Trees, and that he discovered the foundation by opening the ground &c. Mr. Wm. Dunbar also Told me he had Seen and Talked with Fenton, Who informed him that he Set off from the South End of Lake Michigan and endeavoured to keep a west course, and Crossed the Misisipi in that line, and then the Misouiri about a hundred miles above its mouth—That he Crossed a ridge of Mountain which was not very high, and afterwards a Small River, running N.W. and after That a large River runing Southward or S.W.—That he saw no Indian Huts after passing the Misouiri, and very few Indians—Said he saw plenty of a kind of bird, in the west part of his Travels, like Dunghill Poultry, but something different and a little like the English Pheasant—but did not mention the Castle or Fortification afsd.—
          
          Mr. Mahon & Mr. Conner, Gentlemen of the Barr, told me that they had Seen and Conversed with Lewes, who seems to have gone West, on a line North of the Tract of Fenton—and had been informed by him, that he Crossed a Great Prarie where there were no Indians, but great Plenty of wild Horses, Buffello &c. &c. and that he saw no Indians afterwards—That he Travelled on Westward till his Companions would go no further, and Encamped, While he went on Ten days longer alone—That on the nineth day after leaving them he Crossed a Great River, running Southerly, and lodged on the west Side of it; In the night, he heard numerous Cocks Crowing, & thought he was near Some Settlement; but next day found the woods full of wild Poultry, all of the black kind or Specie—The next day he pursued his course and ascended to the Top of a Ridge of Mountain Where he lodged; but in the night heard great noises of Indians On the west Side, of a hostile nature—and thinking it dangerous to go further, returned to his Companions, and thence home—He was gone three years & Fenton Only 14 months—Thinking it would not be disagreable to you to hear this much, I have related these stories as they came To me, but am Sorry I had not an Opertunity of seeing the Young men myself, as I should have had an Opertunity Of Obtaining more particular information from them.
          I will now Take the Liberty of Mentioning What probably may be more Interesting to the Philosopher, the Historian, and the Antiquarian—It appears Evident to me that all the Western Country which is Watered by the Misisipi and its branches, has been Settled by a nation or People prior to the Present Indians—Their Tombs or Mounds, and Fortifications are Scattered over all the Country, and are so Antient that Even all the bones of the persons Intered in the Mounds, are dissolved and gone, in Most of them; but not in all; and large Trees of Two hundred years old, grow on most of them and also on the Fortifications; as I discovered by Counting the growths of Such as were Cut down—There is a peculiar kind of Earthen ware too, found about them, and in other places; and other things that distinguish a people that had arrived to some Considerable degree of Civilization. But the most important Evidence of the Antiquity of those People, that I saw, was at the Saline Spring in the Wilderness on the N.W. Shore of the Ohio—This Spring rises in a Small, gravelly bason at the foot of a ridge of Mountains, on the West Side of the Saline Creek, about 20 miles from its Mouth, & Ten or twelve Miles from the Ledge of Rock on the Ohio, called the Shawne-Towns—The lower side of the bason is formed by a hill, or Mound, about 20 or 30 feet high—On this hill the present Salt works are placed—In diging the furnace for the Salt Works, after giting three feet below the Surface they came to a Stratum of Old broken Earthenware Salt Kettles, and found this Stratum Seven feet thick before they got below it—Which Shews That the Spring had been Wrought a long time, for the purpose of Making Salt; and that it has been a long time since the Making Salt there, had Ceased—The Composition of the Vessels appears to be a mixture of pounded Shells and Earth or pulverised Stones, and no doubt was Calculated in a peculiar Manner to bare the fire: perhaps better than any known at the present day, and might probably be useful now if known for Crusibles &c. &c—and if so the knowledge I presume may be Easily regained—In digging a well to find another Spring near the same place, after gitting 14 feet below the Surface, they dug up the Complete Skelleton of a Large Man, with a pipe made of the Same Composition of the Salt vessels, lying by his Gaw bone. Many other human bones were found on a hill a little way below the Salt Spring, in digging to find other Springs.
          The Fortifications mentioned are all Circular, and all That I saw had an Open Space or Gateway Toward the East; They were about Ten to fifteen feet high; Some of them Inclose Ten, some five hundred, acres—and all appear Very antient, and not of the Structure of any European Fortification—The Mounds Too, wherever there is a group of them, are placed Circularly—There were Twelve at White apple Villiage Col. Hutchins place That form a Complete Circle, placed nearly at Equal distances from each other—There is also five on a hill 5 miles from this place, placed in the Same Manner—and there is five large ones at the falls of Ohio placed in the Same Manner, all but One Very large One, Which Stands in same Measure alone—This is a hundred yards long Sixty wide and 30 to 40 feet high—These are certainly the work of a People or Nation now Extinct, Who have probably been distroyed by some General calamity or perhaps by the Indians—Yet the Indians say they know not how those Mounds & Fortifications came to be in the Country—Indeed the many large animal bones found in Various parts of the Country, and which are now Extinct, Testify That some General Calamity has overwhelmed it, a long time ago; perhaps at the same time that the Northern parts of Asia experienced a like Calamity, When Siberia was rendered a Wilderness, after having flourished under the civilized hand of Cultivation—I will now beg leave to say a few words respecting those large bones—There was Two kinds of animals which by their bones seem to have been Equally large. One of them appears to me, to have been of the Elephant Kind; The other of the Hog Kind, of Quadrupedes—The Teeth of the former appear calculated for the Maseration of Vegetable food, and Indeed look very Much like a Fossil production; but the One I got at the big bone lick, and Which weighed about Ten pounds, the man who gave it, assured me he took it out of the Gaw bone himself—I have seen one of the same kind since, which weighs sixteen pounds; They are Competent to Maserate the Cane or reed, of this Country, as Easily as those of a Horse, Wheat Straw—The Teeth of the Other Kind are formed more like those of a Hog, than any other animal I know, but all that are on One side of the Gaw, are united, and grow together, forming in fact but one Tooth, deeply Indented from one End of the Gaw bone to the other, with several distinct bunches of roots, running into the Gaw, from Each End, and the Middle; The Whole of one of these Teeth would no doubt Weigh 20 or 25 pounds—a Tusk of One of these animals found at the highland Creek salt lick, Two years ago weighed 172 ℔. was simi Circular, like a Boars Tusk, and Measured fifteen feet round the outside of the bend—and Ten feet a Cross from point to point—and Measured 23 Inches round in the thickest part, which was Towards the root—had also a large hollow in it at that End, like a Boars Tusk—I remember there was a Hog Killed in Philada. in the year 1773 that weighed 1200, ℔. and I think I Saw an Acct. of one killed since in Baltimore, that was larger—Which shews that there is a kind of Hogs in Europe, that grow large, and perhaps some are Much larger, than those I have Mentioned, Yet even the largest Hog of Europe must have been a Mere Pig, compaired with the large american hog; if the bones or Teeth last mentioned, belonged to an animal of that kind.
          You have no doubt received so much information on these subjects that it is probable nothing here communicated, will add much to your knowledge, but it may nevertheless coroborate what others have written to you before—I have the honor to Subscribe Myself with very great respect and regard 
          Your Most Obedient
          
            Thomas Rodney
          
          
            P.S. In looking over the appropriations of Last Session I observe that there is an allowance of three thousand Dollars for Exploring Louisiana, but this appropriation appears to me very inadequate to the purpose—Altho Louisiana is out of the Province of our business here yet feeling an Interest in it as Citizens of the U. States Our Curiosity induces an Attention to every thing that is said Tending to make us better acquainted with that hitherto pretty much unknown part of the lately acquired Territory of the U. States—I have mentioned in the preceeding Letter that the Red-river had been ascended by a Hunter upwards of Seven hundred miles, another informed Me that he had ascended the Washataw Nine hundred miles, tho this is only a branch of the Red-river; it Tends more Northerly—he says that while on that expedition in his hunting Excursions through large Praries he has seen a hundred thousand Buffellos in a Gang &c—Another informed me that he had been thirteen hundred Miles up the White-River which is but a branch of the Arkinsaw—That in ascending it he saw a great deal of good and some very Ordinary Land, and very few Indians any Where near it; That they Extended hunting excursions on both Sides of the River and returned loaded with Furs Especially Beaver—That the Buffello and Deer were also plenty but they met with no Salt—Another informed me he had ascended a great way up the St. Francis River but could not Ascertain the distance being but a boy When he went. That there was a Salt Mountain Talked of beyond them, but does not recollect that he saw it—saw several Lakes and large Praries &c These Rivers probably all descend from an head near the Ridge of Mountains before Mentioned; and tho’ the distances mentioned may not be correct yet they Tend to shew that the Lower branches of the Misisipi westward extend further than I apprehended. altho you probably have better sources of information (that Such as I have here Communicated are but Trifling) I thought it would be no disadvantage to Mention them.
          
          
            T.R.
          
          
            I will not take the Liberty of interfering with any Presidential appointments, but will Just Mention that I am Authorized to say, that Mr. Wm Dunbar of this Territory if appointed would accept any Scientific place of the Mathematcl. or Astronomical kind—and that he is generally considered here as Competent to any thing of that sort. Yet being an Independent Planter, he does not solicit any appointment.
          
        